Title: To James Madison from Beverley Randolph, 10 August 1790
From: Randolph, Beverley
To: Madison, James


Dear Sir.
Richmond Augt. 10th. 1790
I am much obliged by your Favour of the 25th. of July. I am sorry that your efforts to obtain an Augmentation of the number of commissioners have been unsuccessful. The executive, immediately upon receiving notice of the Form in which the new Law for settling accounts stood, thought themselves bound to declare a want of confidence in two of the commissrs & forwarded to the President an extract from their report with copies of Colo Davis’s reply & correspondence upon that Subject. Should these Papers reach New York Time enough they may perhaps be thought sufficient ground for filling up the appointments with new men. But should they have arrived after the appointments were made, the Presidents Discretion will prevent their having an bad Effect.
We are impatient for the funding Law. If any Thing should have delayed it’s passage till this reaches you I will beg the Favour of you to forward me a copy of it as soon as it has all the Sanctions necessary to give it Force.
The Assumption Business as it is now modified will I beleive be more favourably received than it would have been in it’s original Dress, but never will become a favourite in Virginia. Wth real Regard I am Dr Sir Yr. obdt. Servt.
Beverley Randolph
